Citation Nr: 0014767	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Entitlement to a disability rating greater than 30 
percent for post-operative neuritis of the cutaneous sensory 
branch of the ulnar nerve in the right wrist.  

3.  Entitlement to a disability rating greater than 40 
percent for fibromyalgia with upper body pain in the 
shoulders, arms, chest, and upper back.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The case returns to the Board following remands to the RO in 
December 1997 and March 1999.  

The Board notes that in a March 2000 statement, the veteran 
withdrew his claim for compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).  Therefore, that issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  The RO originally denied the veteran's claim for service 
connection for a nervous disorder in a December 1973 rating 
decision.  Although the RO notified the veteran of the 
action, he did not initiate an appeal.  In rating decisions 
issued in April 1987 and December 1993, the RO found no new 
and material evidence to reopen the claim for a nervous 
disorder.  The veteran did not appeal either decision.  

2.  The evidence received since the December 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed delusional disorder and his 
period of active duty service or any service-connected 
disability.  

4.  The manifestations of the veteran's right wrist 
disability include subjective complaints of essentially 
constant pain that varied in severity, often according to 
activity, weather, or temperature, as well as wrist fatigue 
and reduced sensitivity to heat in the right hand, which 
cause difficulty writing, typing, driving, or engaging in 
other activities that required using the right hand; and some 
objective evidence of some limitation of palmar flexion.  
There is no evidence of pain on motion, weakness, fatigue, 
deformity of the hand, atrophy of the hand's musculature, or 
other evidence of neurological deficit.   

5.  The manifestations of the veteran's fibromyalgia of the 
upper body primarily include subjective complaints of pain 
that increased with cold, weather changes, and activity.  
Objectively, there is minimal or no limitation of motion in 
the shoulders, elbows, and cervical spine.  However, there 
was reported pain on motion and pain to palpation in the 
areas over the specified joints and over the chest.     

6.  The veteran has the following service-connected 
disabilities: fibromyalgia of the upper body, evaluated as 40 
percent disabling, and neuritis in the right wrist, evaluated 
as 30 percent disabling.  His combined service-connected 
disability rating is 60 percent.      

7.  The veteran has a high school equivalency and an 
associate's degree in business.  He was pursuing a bachelor's 
degree when he quit school in May 1999.  He also has 
vocational training and work history as a salad chef.  His 
immediate post-service jobs primarily involved manual labor.  
He has been essentially unemployed since 1984, when he quit a 
job in food service.  In an August 1995 decision, the Social 
Security Administration found that the veteran was entitled 
to Supplemental Security Income based on an inability to work 
due to right wrist problems, fibromyalgia, left shoulder 
bursitis, and arthritis of the knee.  

8.  The veteran's service-connected disabilities preclude him 
from securing and following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The RO's decisions of December 1973, April 1987, and 
December 1993 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

2.  New and material evidence has been received since the 
December 1993 rating decision to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999). 

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The criteria for a disability rating greater than 30 
percent for post-operative neuritis of the cutaneous sensory 
branch of the ulnar nerve in the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.123, 4.124a, Diagnostic Codes 
8516, 8616 (1999).     

5.  The criteria for a disability rating greater than 40 
percent for fibromyalgia with upper body pain in the 
shoulders, arms, chest, and upper back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5025 
(1999); 38 C.F.R. §§ 4.50, 4.56, 4.71a, 4.73, Diagnostic 
Codes 5201, 5206, 5207, 5290, 5321 (1996).        

6.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The RO originally denied the veteran's claim for service 
connection for a nervous disorder in a December 1973 rating 
decision.  Although the RO notified the veteran of the 
action, he did not initiate an appeal.  In rating decisions 
issued in April 1987 and December 1993, the RO found no new 
and material evidence to reopen the claim for a nervous 
disorder.  The veteran did not appeal either decision.  
Therefore, the RO's decisions of December 1973, April 1987, 
and December 1993 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In the December 1973 rating decision, the RO denied the claim 
for a nervous disorder because there was no diagnosis of a 
psychiatric disorder of record.   In the April 1987 and 
December 1993 rating decisions, the RO found that there was 
no new and material evidence to reopen the claim.  The 
December 1993 rating decision addressed the issue of 
secondary service connection.  The Board notes that the 
veteran has prosecuted several claims since his original 
application for benefits.  The pertinent evidence at the time 
of the December 1993 rating decision consisted of the 
veteran's service medical records, the report of the November 
1973 VA psychiatric examination, VA inpatient and outpatient 
treatment notes dated from August 1985 to October 1985, a 
copy of a February 1986 decision of the Social Security 
Administration (SSA), the record of the veteran's hearing 
before the Board in September 1986, and the veteran's 
statement dated in October 1993.  

The evidence pertinent to a claim for a psychiatric disorder 
received since the December 1993 rating decision includes VA 
outpatient and inpatient treatment notes dated from March 
1978 to June 1999, the report of the VA general medical 
examination dated in October 1996, a statement from the 
veteran dated in November 1996, medical text evidence 
received in March 1997, the record of the veteran's Board 
hearing in August 1997, medical text evidence received in 
August 1997, a transcript of the veteran's September 1986 
Board hearing, the record of the veteran's Board hearing in 
February 1999, complete records from the SSA received in June 
1999, the report of the August 1999 VA psychiatric 
examination report with its November 1999 addendum, and the 
record of the veteran's Board hearing in May 2000.  

Reviewing the claims folder, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim.  Although some of the VA medical records are 
duplicates of evidence of record at the time of the December 
1993 rating decision, there is new and significant evidence 
of record.  Specifically, later VA medical records show a 
current psychiatric diagnosis.  Moreover, the August 1999 VA 
psychiatric examination report and the November 1999 addendum 
includes significant information pertinent to the etiology of 
the disorder.  Therefore, the Board finds that there is new 
and material evidence pursuant to 38 C.F.R. § 3.156(a) to 
reopen the veteran's claim.  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.


Service Connection for a Psychiatric Disorder

As indicated above, the Board has found new and material 
evidence to reopen the veteran's claim for a psychiatric 
disorder.  Therefore, the Board must now evaluate the claim 
based on all the evidence of record.  Winters, 12 Vet. App. 
at 206.  Initially, the Board notes that the veteran has had 
ample opportunity to submit evidence and argument on the 
claim and will not be prejudiced by the Board's current 
consideration of the issue.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the medical evidence shows a current diagnosis 
of paranoid-type delusional disorder.  Therefore, the first 
requirement of a well grounded claim is met.  The Board notes 
that the veteran is also diagnosed as having a personality 
disorder not otherwise specified with narcissistic and 
schizotypal traits.  However, personality disorders are not 
diseases or injuries for purposes of establishing service 
connection.  38 C.F.R. § 3.303(c).   

As to the second requirement, a service connection claim 
always involves the general assertion that the disorder is 
related to service.  More specifically, the veteran asserts 
that he developed a psychiatric disorder as a result of pain 
associated with his service-connected disabilities.  These 
assertions are accepted as true for the limited purpose of 
showing the incurrence of a disease or injury in service or 
as a result of a service-connected disability.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  

At this point, the Board notes that there is no evidence 
showing that the veteran manifested this delusional disorder 
to a compensable degree within one year from his separation 
from service.  Therefore, application of the presumption of 
in-service incurrence is not appropriate.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The Board finds that the veteran's claim is ultimately not 
well grounded because there is no competent medical evidence 
of a nexus between the veteran's delusional disorder and his 
period of active duty service or any of his service-connected 
disabilities.  In fact, in the November 1999 addendum to the 
August 1999 VA psychiatric examination report, the examiner 
stated that there was nothing in the clinical record and 
nothing in clinical literature that would relate fibromyalgia 
or an ulnar nerve disorder to a psychotic delusional 
disorder.  There is no other VA or private medical evidence 
that provides a link between the delusional disorder and 
service and no evidence that shows that the veteran's 
service-connected disabilities caused or aggravated the 
delusional disorder.  Absent such evidence, the claim is not 
well grounded.  Epps, 126 F.3d at 1468.  

In March 1997 and August 1997, the veteran submitted copies 
of medical texts that indicated that depression and anxiety 
were symptoms often associated with fibromyalgia.  The Board 
acknowledges that, in certain circumstances, medical treatise 
evidence may be sufficient to establish plausibility.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998); Wallin, 11 Vet. App. 
at 513.  However, in this case, because the veteran is not 
currently diagnosed as having depression or anxiety, the 
medical texts do not render the veteran's claim well 
grounded.  On this point, the Board notes that the August 
1999 VA psychiatric examiner specifically stated in the 
examination report that the veteran did not appear to have 
other mood or anxiety symptoms that approached the diagnostic 
criteria for a mood or anxiety disorder.  

A review of the SSA records for recent medical evidence 
reveals a report of an April 1995 evaluation by Mohammad 
Mian, M.D., in which the veteran was diagnosed as having 
adjustment disorder with anxiety and depression and possible 
dysthymia.  As this diagnosis is now more than five years 
old, there is legitimate concern as to whether the diagnosis 
is current, as required for a well grounded claim.  Setting 
that issue aside, the Board finds no opinion in that report 
that links the diagnosis to service or to a service-connected 
disability, such that the report does not render the claim 
well grounded.  

During the February 1999 hearing, the veteran's 
representative argued that the March 1998 VA examination 
report supported the veteran's claim for secondary service 
connection for a psychiatric disorder.  In that report, the 
examiner indicated that exacerbation of the veteran's 
"underlying and fragile psychiatric disorder" could be "a 
source of fibromyalgia tender places."  In concluding that 
the veteran's service connection claim for fibromyalgia 
should be granted, the examiner stated that his opinion was 
offered "on the basis of these things happening in an 
individual with a fragile psychological state which makes 
fibromyalgia that much more exquisitely possible and easy to 
exacerbate."  A reading of these comments suggests that the 
veteran's psychiatric state caused or aggravated his 
fibromyalgia, which does not support his claim for service 
connection for a psychiatric disorder.  In fact, evidence 
showing the opposite relationship is required for a valid 
secondary service connection claim.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.     

Finally, the Board emphasizes that there is no evidence to 
suggest that the veteran is trained in medicine or a mental 
health profession.  Therefore, as a lay person, he is 
competent to relate and describe symptoms.  However, he is 
not competent to offer an opinion on matters that require 
medical knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the veteran's personal opinion as 
to the correct psychiatric diagnosis or the etiology of that 
diagnosis is not competent medical evidence for purposes of 
establishing a well grounded claim.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a psychiatric disorder, he should submit 
competent medical evidence of some sort of relationship 
between his diagnosed psychiatric disorder and his period of 
active duty service or a service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


Increased Rating Claims

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  In addition, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initially assigned rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for an increased 
rating are well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
   
1.  Neuritis in the Right Wrist

The veteran seeks an increased disability rating for neuritis 
in the right wrist, which the RO denied in a January 2000 
rating decision.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Factual Background

In a December 1973 rating decision, the RO initially 
established service connection for a right wrist fracture 
with limitation of motion and assigned a 10 percent 
disability rating.  In an April 1978 rating action, the RO 
recharacterized the disability as neuritis of the cutaneous 
sensory branch of the ulnar nerve status post neurolysis.  
The 10 percent disability rating was continued.  Pursuant to 
a December 1986 Board decision, the RO implemented an 
increase to 30 percent in a December 1986 rating action.  
Thereafter, the RO continued the 30 percent evaluation 
despite the veteran's claims for an increased rating.  

During the veteran's February 1999 hearing before a member of 
the Board, the veteran's representative raised the issue of 
an increased rating for the right wrist disability.  In its 
March 1999 remand, the Board referred this issue to the RO 
for adjudication.  

Records from Carroll L. Witten, Jr., M.D., indicated that he 
began treating the veteran specifically for right wrist pain 
in March 1996.  In June 1997, Dr. Witten began injecting the 
wrist with DepoMedrol and Marcaine.  In July 1997, the doctor 
used a cortisone injection.  He administered two more 
injections of DepoMedrol and Marcaine in November 1997 and 
January 1998.  Each injection provided varying amounts of 
relief.  

VA outpatient records dated through January 1998 showed 
continued complaints of chronic right wrist pain.  The 
veteran was treated through the Pain Clinic with trigger 
point injections of Toradol.  Notes dated in July 1997 
indicated that, although the blocks helped, he felt they 
"numbed" his brain and declined further injections.  He was 
discharged from the clinic.  

The veteran was afforded a VA rheumatology examination for an 
unrelated claim in March 1998.  He complained of joint pain, 
particularly in the right wrist.  His medications included 
aspirin, Tylenol 3, and Daypro.  Examination revealed right 
wrist dorsiflexion to 70 degrees and palmar flexion to 50 
degrees.  The examiner offered no other findings or diagnosis 
concerning the right wrist. 

VA outpatient medical records dated in June 1998 showed that 
the veteran had been taking Tylenol 3 for several years for 
joint pain, particularly in the right wrist.  The wrist was 
very painful in the rainy weather.  He had previously 
received an injection for the pain with some relief.  
Examination of the wrist was negative.  The veteran returned 
in July 1998 with complaints of ongoing wrist pain.  
Examination of the wrist was again negative.   

In June 1999, the RO received the veteran's complete records 
from the SSA.  These records were dated no later than 1995 
and therefore contained no evidence as to the current 
severity of the veteran's right wrist disability.

In a June 1999 statement, Dr. Witten indicated that he had 
treated the veteran for several years for hand and wrist 
pain.  At present, he was having increased pain with 
difficulty using his hands.   

In August 1999, the veteran underwent a VA neurology 
examination.  The examiner noted that the claims folder was 
reviewed for the examination.  The veteran described the 
history of the initial wrist injury and subsequent treatment.  
He complained of pain that ranged from intermittent to 
constant.  The pain was worse with weather changes.  On a 
scale of 1 to 10, the pain was usually a 1, or a slight ache; 
however, during the examination, the pain was an 8.  He also 
complained that the wrist fatigued or gave out due to pain.  
Although he denied any numbness, he related that the right 
hand was less sensitive to heat.  The veteran related that 
his right wrist symptoms made it hard to write and use a 
computer.  He denied any weakness, stiffness, swelling, 
redness, locking, or lack of endurance.  There was no change 
in symptoms since the March 1998 examination.  The veteran 
related that he was currently receiving chromosome (sic) 
injections from Dr. Witten, which helped the pain.  His 
medications included Naproxen and Tylenol 3.  The examiner 
commented that the veteran had a glove on the right hand, 
which he purportedly wore when it was cold.  The examiner 
also described the scars on the right hand and wrist, which 
were negative for adverse symptoms.  On examination, there 
was right hand dorsiflexion to 60 degrees, palmar flexion to 
50 degrees, ulnar deviation to 30 degrees, and radial 
deviation to 20 degrees, all without pain and essentially 
equal to the left hand.  There was minimal effort with range 
of motion testing and no evidence of fatigue, weakness, or 
lack of endurance.  Strength in the right hand was 5/5.  
There was no diminished response to sharp and dull testing 
over the area of the ulnar nerve.  The diagnosis was status 
post fracture of the right wrist.   

In a November 1999 addendum to the VA examination report, it 
was noted that the examining physician from the August 1999 
examination was deceased.  The examination report and other 
records were reviewed by other VA medical personnel, who 
opined that the veteran was employable.  Supportive findings 
included full range of motion without pain, full strength, 
and the absence of neurological deficits.  

During the May 2000 hearing before a member of the Board, the 
veteran indicated that he disagreed with the findings from 
his last VA examination.  Specifically, he questioned whether 
the examination was accurate because tests were performed 
without objective means of securing results.  During the 
hearing, the veteran was wearing a glove on his right hand to 
keep it warm and reduce the pain.  He drove a vehicle with an 
automatic transmission because using a manual transmission 
caused wrist pain.  His vehicle also had power steering.  He 
drove using only his left hand because vibrations coming from 
the steering wheel caused wrist pain.  The veteran related 
that he had gone to the VA medical center and asked for 
another injection in the wrist for his pain, but they refused 
to give him one.  Although he was referred to the VA hand 
clinic, he was hesitant to go because of previous bad 
experiences.  

Analysis

The veteran's right wrist disability is currently evaluated 
as 30 percent disabling under Diagnostic Code (Code) 8516, 
paralysis of the ulnar nerve, and Code 8616, neuritis of the 
ulnar nerve.  38 C.F.R. § 4.124a.   

The veteran is right hand dominant.  Under Code 8516, a 30 
percent rating is assigned for the dominant hand when there 
is moderate incomplete paralysis of the ulnar nerve.  A 40 
percent rating is awarded when there is severe incomplete 
paralysis.  Notes to the beginning of the rating schedule for 
peripheral nerves indicate that the term "incomplete 
paralysis" in peripheral nerve injuries indicates a degree 
of lost or impaired function substantially less than the type 
of disability picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  The notes specify that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

A maximum schedular rating of 60 percent under Code 8516 is 
in order when there is complete paralysis of the ulnar nerve, 
with "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences, a 
loss of extension of the ring and little fingers, an 
inability to spread the fingers or adduct the thumb, and 
weakened wrist flexion.  
 
Code 8616 is used to evaluate disability from neuritis of the 
ulnar nerve.  Neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes as set forth above will be that for moderate 
incomplete paralysis. Id.  

In this case, the veteran's subjective complaints concerning 
the right wrist disability include essentially constant pain 
that varied in severity, often according to activity, 
weather, or temperature, as well as wrist fatigue and reduced 
sensitivity to heat in the right hand.  Due to these 
symptoms, he has difficulty writing, typing, driving, or 
engaging in other activities that required using the right 
hand.  Objectively, although the March 1998 VA examination 
report shows some limitation of palmar flexion, the August 
1999 VA examination reveals full range of motion.  Moreover, 
the August 1999 VA examination report is negative for 
evidence of pain on motion, weakness, fatigue, or 
neurological deficit.  There is no evidence anywhere in the 
record showing deformity of the hand or atrophy of the 
associated musculature.  Considering this evidence showing a 
lack of organic changes, it appears that, pursuant to 
38 C.F.R. § 4.123, the right wrist disability is entitled to 
no more than 30 percent.  The Board cannot conclude that the 
disability picture presented by neuritis in the ulnar nerve 
more nearly approximates the criteria for severe incomplete 
paralysis to warrant a 40 percent rating under Code 8516.  
38 C.F.R. § 4.7.       

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Specifically, there is no recent evidence 
of frequent hospitalization for right wrist treatment.  With 
respect to interference with employment, the Board 
acknowledges that the veteran has been essentially unemployed 
for many years.  In addition, as is discussed in more detail 
below, the SSA found that the veteran was disabled for 
purposes of awarding SSA disability benefits as of December 
1984.  However, that disability determination found that the 
veteran was unemployed due to a variety of disabilities.  On 
the other hand, the November 1999 addendum to the August 1999 
VA examination indicates that, considering only the right 
wrist disability, the veteran is employable.  Accordingly, 
the Board finds no basis for consideration of an extra-
schedular evaluation.    

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
30 percent for post-operative neuritis of the cutaneous 
sensory branch of the right ulnar nerve.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.123, 4.124a, Codes 8516 and 8616.    

2.  Fibromyalgia of the Upper Body

The veteran also seeks an increased disability evaluation for 
fibromyalgia of the upper body.  His appeal stems from 
disagreement with the initial rating assigned in the July 
1998 rating decision.  In such circumstances, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  

Factual Background

The veteran submitted his claim for service connection for 
fibromyalgia in November 1993.  In an attached statement 
dated in October 1993, Dr. Witten opined only that the 
disorder was related to service.  He did not include a 
description of the veteran's symptomatology.  

Earlier records from Dr. Witten indicated that he began 
treating the veteran in March 1993 for complaints of diffuse 
aches and pains, particularly in the elbows and shoulders, as 
well as the sternoclavicular junctions and the costovertebral 
junction anteriorly and posteriorly.  The veteran had a 
previous diagnosis of fibromyalgia.  Despite treatment that 
included Orudis, a cortisone injection, and physical therapy, 
the veteran reported no significant pain relief.  Dr. Witten 
referred the veteran to Humana Hospital for additional 
evaluation.  Notes dated in April 1993 showed added 
complaints of pain in the neck.  The veteran related that 
even moderate exertion caused intolerable pain.  Examination 
revealed diffuse tenderness throughout the involved areas.  
The physician administered multiple trigger point injections 
of Marcaine and Decadron on two occasions in April 1993 with 
good results each time.  When the veteran returned to Dr. 
Witten in May 1993, he related that, after the injections, 
the pain returned but was not as severe and was mostly in the 
arms.  Notes dated in June 1993 indicated that Dr. Witten 
gave the veteran some exercises for his neck, back, and arms 
and that he saw no remaining options other than symptomatic 
treatment.  

VA outpatient medical records secured by the RO included X-
rays of the cervical spine, thoracic spine, and both 
shoulders dated in February 1994.  The films were all 
interpreted as essentially normal.  Pain clinic notes dated 
in October 1994, December 1994, and May 1995 showed that the 
veteran received multiple trigger point injections on those 
dates for upper body pain with good relief.  He was also 
achieving good results with a stretching program.  Notes from 
the orthopedic clinic dated in December 1994 indicated that 
the veteran had a history of fibromyalgia in the upper body 
with multiple trigger points.  Examination revealed multiple 
trigger points, full range of motion of the joints, and 
intact neurovascular status.  

In a July 1995 statement, the veteran related that he had 
pain virtually everywhere in his body.  He alleged that had 
to double his medication to work.  He quit working because it 
hurt to work in air-conditioned buildings.  

Notes from Dr. Witten dated in August 1995 revealed that he 
had not seen the veteran in the previous two years.  His pain 
was unchanged and migrated from his neck to he shoulders, 
wrist, and knees.  He had tried to work but air conditioning 
caused increased pain.  Examination showed positive pinch 
test in the upper back.  There was no spasm or swelling.  

The veteran was afforded a VA examination in March 1996.  He 
complained of pain throughout the upper body that was 
particularly severe in the shoulders and neck.  He described 
the pain as dull and aching.  It increased with driving or 
any lifting.  Examination revealed no obvious deformity or 
abnormality of either shoulder.  Abduction and forward 
flexion were to 160 degrees bilaterally.  There was normal 
strength (5/5) in the arm and shoulder muscles bilaterally.  
The veteran complained greatly of pain to very light 
pressure.  There was no evidence of sensory deficit.  X-rays 
of the cervical spine and shoulders were normal.  The 
diagnosis was bilateral shoulder pain with normal physical 
and radiographic examination.  The examiner felt that there 
was a large psychogenic component to the veteran's complaints 
of pain.  

Also in March 1996, the veteran underwent a second VA 
examination.  His complaints were essentially unchanged.  The 
examiner commented that the veteran was alert and oriented.  
His mental status, including memory, was intact.  On 
examination, muscle tone and bulk were normal in both upper 
extremities.  Motor strength was 5/5 in the muscles of the 
upper extremities.  There was tenderness to palpation of the 
trapezius muscle and the biceps, as well as the right wrist 
joint, the right elbow, and the right shoulder.  On testing 
the neck muscles, flexion resulted in a transient headache 
that lasted five to ten seconds.  Deep tendon reflexes were 
2+ in the upper extremities.  Sensation was intact except 
about the right wrist.  The diagnosis included fibromyalgia 
with some suggestion of arthritis in multiple joints.     

The veteran presented for a VA rheumatology examination in 
April 1996.  His complaints of pain were unchanged.  The 
examiner noted that numerous therapies had not provided any 
significant relief.  The veteran denied any systemic features 
such as weight loss, fever, or significant fatigue.  He also 
denied any symptoms consistent with Raynaud's phenomenon or 
definite sicca (sic) symptoms.  He was currently unemployed 
though attending school.  On examination, there were numerous 
tender areas to palpation over the posterior neck and 
throughout the arms, neck, and anterior and posterior chest.  
The examiner commented that the tender points were not 
restricted to the classical fibromyalgia tender points, but 
rather were very diffuse in nature.  There was no evidence of 
active synovitis.  All pertinent blood tests were within 
normal limits.  The examiner indicated that the veteran 
appeared to have a chronic pain syndrome.  He explained that 
because the numerous tender points were not restricted to the 
classical fibromyalgia tender points and because the veteran 
described a relatively normal sleep pattern, he did not think 
the disability picture fit fibromyalgia.  The examiner added 
that the examination failed to reveal any signs of active 
synovitis, and thus there was no evidence of active 
inflammatory joint disease.   

VA outpatient records dated in July 1996 related that the 
veteran was taking multiple medications for chronic pain with 
some relief.  Examination revealed multiple soft tissue 
tender points.  There was no joint swelling or synovitis.  

In October 1996, the veteran presented for a VA general 
medical examination.  He reported being unemployed for 11 
years due to fibromyalgia.  His medications included Tylenol 
3, aspirin, and oxaprozin.  He complained of pain all over 
from the fibromyalgia.  The pain increased with cold weather 
or air conditioning and decreased with heat and salt water.  
Examination showed full range of motion of all extremities 
and spine but with pain.  There was no swelling, atrophy, or 
tenderness.  Reflexes were 1+.  The assessment included 
history of chronic pain claimed by the veteran as 
fibromyalgia.  

The veteran testified before a member of the Board in August 
1997.  He was diagnosed as having fibromyalgia in 1991 by a 
VA rheumatologist.  His current medications included 
Dilantin, gabapentin, Tylenol 3 with codeine, aspirin, and 
medication to help him sleep.  He explained that fibromyalgia 
was a disruption in the pain center of the brain, like a 
seizure, which was why he was taking Dilantin.  The veteran 
related that he had pain on a daily basis.  Air conditioning 
or cold weather increased the pain.  He started taking the 
tranquilizers in 1990, when a rheumatologist was trying to 
stabilize his pain.  The tranquilizers were renewed by a 
psychiatrist in the VA mental hygiene center.  The veteran 
was currently attending school through VA's vocational 
rehabilitation program.  
 
The veteran submitted additional medical evidence from Dr. 
Witten.  In April 1997, the veteran presented with a history 
of right shoulder pain for two weeks.  The assessment was 
possible subacromial bursitis.  X-rays of the shoulder were 
normal.  Dr. Witten injected with Marcaine and DepoMedrol.  

In February 1998, the RO received additional VA outpatient 
treatment records dated from January 1996 to January 1998.  
The veteran continued to receive trigger point injections 
from the pain clinic.  Notes dated in November 1996 indicated 
that physical therapy and the injections seemed to help.  
Notes from the primary care clinic dated in September 1997 
indicated that the veteran had been discharged from the pain 
clinic and was seeing a private physician.  His pain had 
improved since the last visit.  Examination revealed multiple 
tender points, negligible compared to previous visits.  The 
impression was stable chronic pain.  

In February 1999, the RO received statements from the 
veteran's wife and daughter.  His wife stated that the 
veteran could not use his upper body, so he could not work, 
play ball with his son, or hunt like he used to do.  In 
addition, she could not hug him or dance with him due to 
upper body pain.  Cold weather caused a lot of pain.  He 
needed to take medicine constantly for pain.  He had 
previously been prescribed a tranquilizer to help him sleep.  
The veteran's daughter related that he could not help the 
kids learn to ride a bike or hug them due to pain.    

In February 1999, the veteran testified before a member of 
the Board.  In 1984, he had been employed by a food service 
working the grill and taking customer orders.  He was slow 
due to pain and his supervisor asked him to quit.  The 
veteran had been taking classes through VA vocational 
rehabilitation, but his body pain caused him to take time off 
from school.  The pain also interfered with his thinking and 
actually caused a type of learning disorder.  In 1995, the 
veteran worked at a department store for six months but had 
to quit due to pain from air conditioning.  He related that 
his chest and neck constantly ached.  It was hard to move his 
arms without causing pain.  His medications were essentially 
unchanged and still prescribed from VA.  Although VA kept 
trying to take him off his medication to prevent addiction, 
the medication was the only thing that reduced his pain.  

In June 1999, the RO received the veteran's complete records 
concerning his application for benefits from the Social 
Security Administration (SSA).  The associated medical 
records primarily consisted of VA medical records and other 
private medical records already associated with the claims 
folder.  There was no recent medical evidence pertaining to 
the severity of his fibromyalgia.    

The report of the August 1999 VA examination of the 
peripheral nerves included a notation that the veteran had 
recent right shoulder pain after throwing a football with his 
son.  

In August 1999, the veteran underwent a VA examination for 
evaluation of his fibromyalgia.  His complaints of pain and 
his medications were essentially unchanged.  He had to quit 
school in February 1999 due to fatigue, which he described as 
intermittent.  He was able to sleep well with tranquilizers.  
About every three days, his pain was severe enough to cause 
nausea.  During the examination, the veteran indicated that 
the areas involved included the top of the shoulders.  He 
also pointed to a position midway between the neck and the 
shoulder bilaterally, the chest area at about the fifth rib 
bilaterally along the axillary line, areas on the bilateral 
sides of T4 posteriorly, and the bilateral sides of the back 
directly below the scapulae.  Muscle strength was full in 
these areas.  There was full range of motion of the neck, 
back, shoulders, and elbows.  The diagnosis was fibromyalgia 
per patient record.  

In a November 1999 addendum to the VA examination report, a 
different physician reviewed the examination report (the 
original examiner was deceased) and opined that the veteran 
was employable in some form of work because he had full 
strength and full range of motion in the areas involved in 
the fibromyalgia.  

In an October 1999 statement, Dr. Witten related that he had 
treated the veteran for various musculoskeletal problems 
since 1993.  He had been diagnosed as having fibromyalgia.  
Dr. Witten stated that, although the veteran's fibromyalgia 
was in a steady state, it was his feeling that it was a 
permanent condition and was not expected to resolve anytime 
in the foreseeable future.      

According to VA outpatient records dated in September 1999, 
the veteran complained of right shoulder pain.  He had been 
throwing a football around with his son the other day.  
Examination revealed full range of motion in the shoulder and 
no joint swelling elsewhere.  In January 2000, the veteran 
complained bitterly of ongoing joint and muscle pain, which 
he blamed on the cold weather.  There was no swelling.  He 
was still taking Tylenol 3 and low doses of Neurontin.  
Naprosyn was not helpful.  On examination, there was no joint 
swelling in the hands, wrists, elbows, or shoulders.  There 
were no deformities to suggest active arthritis.     

In May 2000, the veteran again testified before a member of 
the Board.  He specifically questioned the accuracy of the 
findings from the last VA examination, indicating that there 
was no objective test given for strength or range of motion.  
Prior to the hearing, the veteran put on a cover-all and 
gloves, stating that he was cold.  During the hearing, he 
stood up and lifted his arms above his head, indicating that 
he was in pain at that time.  The pain was severe in cold or 
when a storm was coming.  Sometimes he could wake up with 
pain at a level 5 out of 10 but had increased pain and 
fatigue after he started doing things, such as making coffee 
or driving.  He did a little cooking but no other housework 
because of his pain.  The veteran drove a vehicle with an 
automatic transmission because he had shoulder pain when he 
used a manual transmission.  At home during the day, he 
watched television.  He had pain in the chest even at rest.  
The pain built up and spread to the neck and down the arms.  
Just before the hearing, the veteran put on a jumpsuit 
because the hearing room was cold, which caused pain.  He had 
learned to put on a tee-shirt without much trouble, although 
he indicated that he had not changed clothes in about four 
months.  He continued to receive his medications from VA.   

Analysis

The veteran's fibromyalgia of the upper body is rated as 40 
percent disabling under Code 5025.  38 C.F.R. § 4.71a.  

The Board notes that Code 5025 was added to the rating 
schedule by an interim rule effective May 7, 1996.  61 Fed. 
Reg. 20,438 (1996).  The interim rule was adopted without 
change as the final rule effective June 17, 1999.  64 Fed. 
Reg. 32,410 (1999).  Therefore, prior to May 7, 1996, Code 
5025 was not available for evaluating the veteran's 
disability.  The Board must look to other Diagnostic Codes in 
effect at the time in order to properly rate the veteran's 
disability.

According to the July 1998 rating decision, the veteran's 
fibromyalgia is service-connected with respect to the 
shoulders, arms, chest, and upper back.  When a veteran has 
an unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).  Analogous diagnostic codes 
for the joint disabilities include Code 5019, bursitis, Code 
5020, synovitis, Code 5021, myositis, Code 5022, periostitis, 
and Code 5024, tenosynovitis.  Notes indicate that each of 
these diagnostic codes are to be evaluated on limitation of 
motion of the affected parts, as degenerative arthritis, Code 
5003.  Note 2 to Code 5003 specifies that the percentage 
disability ratings for arthritis allowed based on X-ray 
findings are not available for disabilities evaluated under 
the above-listed Codes.  

Limitation of arm motion at the shoulder is evaluated under 
Code 5201.  The minimum compensable rating is 20 percent for 
both the dominant and non-dominant arm and is assigned when 
motion is limited at the shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a 0 percent 
rating, a 0 percent shall be assigned if the requirements for 
a compensable rating are not met). 

Limitation of elbow motion is rated under either Code 5206, 
limitation of forearm flexion, or Code 5207, limitation of 
forearm extension.  Under Code 5206, a 10 percent rating is 
in order for either the dominant or non-dominant arm when 
flexion is limited to 100 degrees.  Under Code 5207, a 10 
percent rating is in order for either the dominant or non-
dominant arm when extension is limited to 60 degrees. 

Limitation of motion of the cervical spine is rated under 
Code 5290.  A 10 percent rating is assigned when there is 
slight limitation of motion of the cervical spine.       

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, there is no evidence of compensable limitation 
of motion in any of the involved joints.  In fact, the 
veteran's disability is almost solely manifested by 
complaints of pain on motion, with exertion, or to palpation.  
However, taking into the consideration the complaints of pain 
and pain on motion with the minimal limitation of motion 
shown, the Board finds that no more than a 10 percent rating 
is in order for the cervical spine, each shoulder joint, and 
each elbow joint.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.   

As to the aspect of the veteran's fibromyalgia concerning the 
chest, the Board finds that application of Code 5321, 
disability of Muscle Group XXI, is most appropriate, due to 
complaints of pain.  38 C.F.R. § 4.73 (1996); see 62 Fed. 
Reg. 30,235 (1997) (amending the regulations for the 
evaluation of disability from muscle injuries without 
substantive change, effective July 3, 1997) (codified at 
38 C.F.R. pt. 4).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

When there is disability of the musculoskeletal system, the 
determination of a disability rating must include 
consideration of functional loss due to factors such as pain 
on use, weakness, or tissue loss.  38 C.F.R. § 4.40.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.50 (1996).  
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56 (1996).  

Code 5321 evaluates disability of the thoracic muscle group, 
which functions in respiration.  Under Code 5321, a 10 
percent rating is assigned for moderate disability.  Slight 
disability warrants a 0 percent (noncompensable) rating.  

A slight muscle disability typically involves a simple muscle 
wound without debridement, infection, or effects of 
laceration.  Service medical records should reflect 
incurrence of a slight wound with brief treatment and return 
to duty, healing with good functional results, without 
complaints of the cardinal signs or symptoms of muscle 
disability or painful residuals.  Objective findings should 
include minimal scarring, slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(a) (1996).  

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly fatigue or fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(b) (1996).   

Again, the record in this case contains no evidence of 
disability in the chest other than the veteran's complaints 
of pain to palpation.  However, in contrast to the disability 
as it affects the joints, there is no evidence of underlying 
pathology or other evidence of functional loss to support a 
compensable disability evaluation.  Therefore, the Board 
finds that the disability affecting the chest warrants no 
more than a noncompensable rating for slight muscle 
disability under Code 5321.  38 C.F.R. § 4.7.     

In summary, based on the above analysis, the veteran's 
overall disability rating from fibromyalgia prior to May 7, 
1996, is 40 percent.  See 38 C.F.R. §§ 4.25 (combined rating 
table), 4.26 (bilateral factor).   

As of May 7, 1996, the rating schedule includes Code 5025, 
fibromyalgia.  The Board finds that application of this 
diagnostic code from its effective date is appropriate in 
this case.  Butts, 5 Vet. App. at 539.  First, the diagnostic 
code applies specifically to the veteran's disability.  
Second, application of analogous diagnostic codes, as 
discussed above, does not yield a higher disability 
evaluation than the rating awarded under Code 5025, such that 
neither analysis is more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under Code 5025, a 40 percent rating is assigned when there 
is fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, that are constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a (effective from May 7, 1996).  

Because 40 percent is the maximum schedular rating available 
under Code 5025, the remaining issue is whether there is a 
basis for referring the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The Board finds no basis for 
such consideration.  Specifically, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Sanchez-Benitez, 13 Vet. App. at 287; 
VAOPGCPREC 36-97.  As to interference with employment, as 
discussed with respect to the right wrist disability, above, 
there is no evidence that the fibromyalgia alone renders the 
veteran unable to work.  In fact, the examiner's opinion 
stated in the November 1999 addendum to the August 1999 VA 
examination report is that the veteran was employable in some 
form of work.  Therefore, the Board finds no reason to 
consider an extra-schedular rating in this case.    

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 40 percent for fibromyalgia of the upper body.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.71a, Code 5025 (1999); 38 C.F.R. 
§§ 4.50, 4.56, 4.71a, 4.73, Codes 5201, 5206, 5207, 5290, 
5321 (1996).        


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from a common etiology or 
a single accident are considered as one disability. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

If the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
fibromyalgia of the upper body, evaluated as 40 percent 
disabling, and neuritis in the right wrist, evaluated as 30 
percent disabling.  His combined service-connected rating is 
60 percent.  38 C.F.R. § 4.25.  Because the RO determined 
that the fibromyalgia is proximately due to or the result of 
the right wrist disability, the Board concludes that the 
disabilities result from a common etiology.  Therefore, the 
veteran meets the percentage criteria for an award of TDIU.  
38 C.F.R. § 4.16(a).  The remaining question, then, is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.   

According to his December 1998 TDIU claim form, the veteran 
last worked in December 1984, at which time he became too 
disabled to work.  He had worked on a part-time basis at 
three different jobs from April to June 1994, June to August 
1994, and from November 1994 to July 1995.  He left each job 
due to pain.  He had not earned any income from employment in 
the last year.  The veteran reported that he had a high 
school education and three years of college.  He was 
currently participating in an education or training program.  

Grade reports from Sullivan College indicated that the 
veteran was pursuing a degree in management.  As of the 
quarter ending in December 1998, he had earned 114 credit 
hours and had a grade point average of 2.08.  In a June 1999 
statement, Dr. Witten recommended that the veteran reduce his 
hours in school by at least one course due to difficulty 
using his hands because of pain.  

During his February 1999 hearing, the veteran testified that 
he had to quit his last job in 1984 because his right wrist 
disability slowed performance of his job duties.  He last 
worked at a department store for six months in 1995 but quit 
due to pain.  Before that time, he had tried to deliver 
papers, but also quit due to pain.  The veteran explained 
that he earned an associate's degree in business in July 1998 
and was currently working toward a bachelor's degree, though 
he was failing.  

During his May 2000 hearing, the veteran related that he quit 
school in May 1999 due to increased pain from fibromyalgia 
associated with stress.  He explained that, after service, he 
had worked for VA as a supply worker and then for the 
cemetery service.  Later, he worked laying concrete and then 
as a wash rack attendant.  After he obtained a high school 
equivalency, the veteran entered an engineering program in 
1976 but quit due to wrist pain.  He then secured employment 
at a reformatory.  Thereafter, he went to a vocational school 
and got a job as a salad chef.    

Finally, review of the veteran's SSA records showed that in 
an August 1995 decision, SSA determined that the veteran was 
not entitled to disability insurance benefits because he did 
not have disability insured status as of the required date.  
However, it found that the veteran was entitled to 
Supplemental Security Income (SSI) based on in ability to 
work due to right wrist problems, fibromyalgia, bursitis of 
the left shoulder, and arthritis of the knee.      

Considering this evidence, the Board finds that the veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.  The evidence 
of record shows that the veteran has been unable to work in 
his typical occupations due to pain from his service-
connected disabilities.  Moreover, this pain has as least in 
part prevented him from successfully completing a vocational 
rehabilitation program so that he could pursue employment 
that was less labor-intensive.  Therefore, resolving doubt in 
his favor, the Board finds that the evidence supports 
entitlement to TDIU.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.340, 4.16.  



ORDER

Service connection for a psychiatric disorder is denied.  

Entitlement to a disability rating greater than 30 percent 
for post-operative neuritis of the cutaneous sensory branch 
of the ulnar nerve in the right wrist is denied.  

Entitlement to a disability rating greater than 40 percent 
for fibromyalgia with upper body pain in the shoulders, arms, 
chest, and upper back is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


